Citation Nr: 0820351	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  He had subsequent service in the Army 
National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which determined that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for a psychiatric disability and 
a bilateral knee disability.  

In December 2006, the Board remanded the matter to afford the 
veteran the opportunity to appear at a hearing, as he had 
requested.  A hearing at the RO was held in April 2007 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the record on appeal.

At the hearing, the veteran's representative indicated that 
he would submit additional evidence after the hearing, 
apparently including medical records, an affidavit from the 
veteran's brother, and records from the Social Security 
Administration.  When the claims folder was received at the 
Board, however, those records were not included in the record 
on appeal.  The Board thereafter attempted to obtain the 
additional evidence through administrative channels.  The 
veteran's representative provided copies of the medical 
records referred to at the hearing, along with a written 
waiver of initial RO consideration of that evidence.  See 38 
C.F.R. § 20.1304 (2007).  However, the affidavit from the 
veteran's brother as well as records from the Social Security 
Administration were not included in the additional records.  

Thus, in order to ensure that the record on appeal is 
complete, and for the additional reasons discussed in detail 
below, a remand is required with respect to the issue of 
service connection for a psychiatric disability, including 
PTSD, and the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a bilateral knee disability.  These issues are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied the 
veteran's claim of service connection for an acquired 
psychiatric disability, including PTSD.  

2.  Although the veteran was duly notified of the RO's 
decision and his appellate rights in a March 1997 letter, he 
did not perfect an appeal within the applicable time period.

3.  In May 2004, the veteran requested reopening of his claim 
of service connection for an acquired psychiatric disability, 
including PTSD.  

4.  The evidence received since the final March 1997 rating 
denying service connection for an acquired psychiatric 
disability, including PTSD, includes evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for an acquired psychiatric disability, 
including PTSD.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection 
for an acquired psychiatric disability, including PTSD, is 
final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1996).

2.  Evidence received since the last final rating decision 
denying service connection for an acquired psychiatric 
disability, including PTSD, is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case 
here, VA must look at the bases for the denial in the prior 
decision and respond with a VCAA notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, in a May 2004 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any medical reports in his 
possession in support of his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The May 2004 letter further advised the veteran that his 
claim of service connection for a psychiatric disorder had 
been previously denied.  The RO included an explanation of 
the reasons for the prior denial, as well as what evidence 
would constitute new and material evidence to reopen the 
claim.  Kent, supra.

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  As 
set forth in more detail below, the Board has determined that 
new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder.  The 
underlying issue of service connection for a psychiatric 
disorder has been remanded to the RO for additional 
evidentiary development.  The additional Dingess/Hartman 
elements are therefore not at issue at this juncture and the 
veteran has not been prejudiced by this notification 
deficiency with respect to the issue address in this 
decision.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary. Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In claims to reopen, 
however, VA's statutory duty to assist generally does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5103A (West 2002).

In light of the favorable decision below to reopen the claim 
of service connection for a psychiatric disorder, the Board 
finds that additional development is not required at this 
juncture.  As noted in the remand portion of this decision, 
the Board has directed the RO to undertake additional 
development action prior to further appellate consideration 
of the underlying claim of service connection for a 
psychiatric disorder.  


Background

The veteran's service medical records are entirely negative 
for complaints or findings of a psychiatric disorder.  His 
personnel records show that he served as a food inspection 
specialist, with no combat service.  

In September 1979, the veteran underwent a medical 
examination in connection with his application for enlistment 
in the National Guard.  Psychiatric evaluation was normal.  
On a report of medical history, the veteran denied frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

In February 1980, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities.  His application, 
however, is entirely silent for any mention of a psychiatric 
disability.  Likewise, medical evidence received in support 
of his claim, dated from February 1979 to August 1980, 
contains no reference to a psychiatric disability.  

In September 1996, the veteran submitted a claim of service 
connection for a psychiatric disorder, including PTSD.  Upon 
receipt of his claim, the RO sent the veteran a letter in 
October 1996, asking that he provide details regarding his 
in-service stressors.  The veteran did not respond.  

In connection with the veteran's claim, the RO received VA 
clinical records, dated from August 1981 to September 1996, 
which are negative for complaints or findings of a 
psychiatric disorder.  

In October 1996, the veteran underwent VA medical examination 
at which he had numerous complaints, including chronic 
nightmares, depression, difficulty sleeping, and flashbacks.  
He reported a history of chronic alcoholism since 1976.  The 
impressions included chronic alcoholism, depression and 
anxiety.  

At a VA psychiatric examination in January 1997, the veteran 
reported that during basic training, while sitting on his 
bunk in the barracks, he was witness to the attempted murder 
of his friend who was stabbed four times with a buck knife.  
The veteran otherwise had difficulty describing his post-
service social and industrial adaptation.  In that regard, 
the examiner indicated that the examination was brief as the 
veteran was obviously under the influence of alcohol.  No 
diagnosis was rendered.  

Thereafter, the veteran submitted a February 1997 private 
examination report showing a diagnosis of bipolar disorder 
with PTSD features.  

In a March 1997 rating decision, the RO denied service 
connection for an acquired psychiatric disability, including 
PTSD.  With respect to the claim of service connection for a 
psychiatric disorder other than PTSD, the RO noted that the 
service medical records were negative for complaints or 
findings of a psychiatric disorder and the record contained 
no indication that any current psychiatric disorder was 
related to the veteran's active service.  With respect to the 
claim of service connection for PTSD, the RO noted that the 
veteran had not served in combat and had failed to respond to 
their request for information regarding his claimed stressor.  
Additionally, the RO noted that the record contained no 
evidence of a current diagnosis of PTSD.  

Later that month, the veteran submitted a notice of 
disagreement with the RO's decision, claiming that he had had 
nightmares since 1993 of his family and friends being 
tortured.  He indicated that these nightmares brought back 
memories of an incident which occurred in March 1976, in 
which he witnessed the attempted murder of a close friend.  
He indicated that he had been a witness at the trial by 
court-martial of the assailant at Fort Knox, Kentucky, in 
September and October 1976.  

The veteran was issued a Statement of the Case in April 1997, 
but he did not thereafter perfect an appeal within the 
applicable time period.  Thus, the March 1997 rating decision 
is final.

In May 2004, the veteran requested reopening of his claim of 
service connection for a psychiatric disability, including 
PTSD.  

In support of his claim, the veteran submitted additional 
medical evidence, including a September 2005 private 
neuropsychological evaluation report.  The examiner noted 
that the veteran had a complex and traumatic history.  The 
veteran's reported history included witnessing the attempted 
murder of one of his bunkmates in the Army.  He also reported 
that in 1978 he was engaged in a fight in which he sustained 
at least 50 blows to the head, resulting in massive 
hematomas.  The veteran also reported that he was assaulted 
by a military supervisor who punched and bit him.  After the 
assault, he reported that he underwent a significant behavior 
change, including manic episodes and grandiose ideas.  After 
his separation from service, the veteran reported an unstable 
work history and an extensive criminal record, mostly for 
alcohol and drug related charges.  He also reported a major 
head trauma in 1980, when a coworker dropped a bale of hay on 
his head.  It was noted that the veteran was currently in 
receipt of disability benefits from Social Security.  After 
examining the veteran, the diagnoses included active PTSD, 
bipolar disorder secondary to close head trauma, 
polyaddiction, and mixed characterological disorder.  The 
examiner noted that because the veteran had bipolar disorder 
precipitated by serial head trauma, and given that the head 
trauma which finally generated his marked lability took place 
in the service, it was clear that the veteran should be 
considered for a service-connected disability.  

In April 2007, the veteran testified at a Board hearing at 
the RO.  He stated that in July 1977, while on weekend leave 
from his duty station in Bayonne, New Jersey, he was involved 
in an altercation with a man who had recently beaten his 
brother.  The veteran claimed that he sustained 50 to 75 
blows to the back of his head in the fight.  He indicated 
that his "head was completely swollen up like a basketball.  
My ears were the size of Dumbo's ears."  Transcript, page 5.  
The veteran indicated that he did not seek medical treatment 
for his injuries.  However, the veteran's representative 
noted that the veteran's brother had provided an affidavit 
recalling this incident.  After this incident, the veteran 
indicated that he began to have emotional problems and had 
difficulty getting along with his supervisors.  For example, 
he testified that he went AWOL from the National Guard in 
Braintree, Massachusetts, and "they took a stripe away."  
The veteran also testified regarding another incident which 
he recalled occurred during active duty in September 1976 in 
which he was beaten by his military supervisor.  He claimed 
that his supervisor bit him in the attack.  Specifically, he 
claimed that "I was woken up and late one night and I opened 
my door and the guy sucker punched me and hit me a few more 
times in the face and then sunk his teeth into my chest..."  
Transcript, page 8.  The veteran's representative noted that 
the veteran's service medical records documented treatment 
for a human bite in August 1976, which the veteran reportedly 
sustained while fighting with someone.  The veteran argued 
that he currently had a psychiatric disability, possibly 
including PTSD, as a result of these in-service incidents.  




Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

New and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, in a March 1997 rating decision, the RO 
denied service connection for an acquired psychiatric 
disorder on the basis that a psychiatric disorder was not 
shown during service, nor did the record contain probative 
evidence of a link between the veteran's current psychiatric 
disability and his active service.  Additionally, the RO 
denied service connection for PTSD on the basis that the 
record contained no evidence of a current diagnosis of PTSD.  
Because the veteran did not perfect an appeal with the March 
1997 rating decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Neither the veteran nor his representative argues 
otherwise.  

The veteran, however, now seeks to reopen his claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.  

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
March 1997 rating decision denying service connection for an 
acquired psychiatric disability, including PTSD.  After 
reviewing the record, the Board finds that the additional 
evidence received is new and material within the meaning of 
38 C.F.R. § 3.156.

The additional medical evidence received includes a February 
2005 private medical examination report in which the veteran 
was diagnosed as having active PTSD, as well as bipolar 
disorder.  The examiner indicated that the veteran's bipolar 
disorder was secondary to serial closed head traumas, 
including during service.  Obviously, this evidence is new in 
that it was not previously of record.  Moreover, given the 
reasons for the prior denial of the veteran's claims, the 
Board finds that this evidence is material as it relates to 
an unestablished fact necessary to substantiate the claim.  

As noted, the veteran's claim of service connection was 
previously denied on the basis that the record contained no 
evidence of a link between the veteran's current psychiatric 
disability and his active service, nor did the record 
contained any evidence of a current diagnosis of PTSD.  The 
veteran has now provided such evidence.  Thus, the Board 
finds that the evidence discussed above is sufficient to 
constitute new and material evidence within the meaning of 38 
C.F.R. § 3.156.  The claim is therefore reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  Further development is required.  This will be 
discussed in the remand below.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disability, including 
PTSD, is reopened; to that extent only, the appeal is 
granted.  


REMAND

Acquired psychiatric disability, including PTSD

The veteran contends that he developed a psychiatric 
disability, including PTSD, as the result of his experiences 
on active duty.  

Specifically, the veteran claims that in March 1976, he 
witnessed the attempted murder of a close friend.  He further 
claims that he subsequently served as a witness at the trial 
by court-martial of the assailant at Fort Knox, Kentucky, in 
September and October 1976.  

The veteran's reported in-service stressors also include an 
event which he recalls occurred in September 1976.  On that 
occasion, he claims that a former military supervisor 
assaulted him by "sucker punching" him in the face and 
biting him in the chest.  The veteran has also described an 
incident which he now claims occurred in July 1977, although 
he previously recalled that it had occurred in 1978.  
Specifically, the veteran claims that while on weekend leave 
from his duty station in Bayonne, New Jersey.  On that 
occasion, he claims that he sustained 50 to 75 blows to the 
head in an altercation with a man who had recently beaten his 
brother.  The veteran claims that after these incidents, his 
behavior began to change and he had difficulty getting along 
with his supervisors.  

Essentially, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

More specifically, in order to award service connection for 
PTSD, the record must contain:  (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American  Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV)); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressors 
occurred.  38 C.F.R. § 3.304(f) (2007); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

In this case, because the veteran did not serve in combat, 
his assertions of in-service stressors, standing alone, 
cannot as a matter of law provide evidence to establish an 
event claimed as a stressor occurred.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Rather, the claimant must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen, 10 
Vet. App. at 147.

The Board observes that at his April 2007 Board hearing, the 
veteran's representative referred to an affidavit from the 
veteran's brother corroborating one of the veteran's in-
service stressors.  Unfortunately, such statement is not of 
record.  The veteran and his representative are advised that 
they should submit such evidence as it is pertinent to his 
claim.  

In that regard, the Board notes that although the record on 
appeal does not contain evidence corroborating each of the 
veteran's claimed stressors, he has provided sufficient 
detail regarding his in-service stressors to trigger VA's 
duty to assist him in obtaining corroborative evidence of his 
claimed stressor.  See e.g. VA Adjudication  Procedure 
Manual, M21-1 MR, Part III, Subpart iv, Chapter 4,  section 
H, Topic 29 (December 13, 2005).  

Additionally, the Board notes that the veteran claims that 
his behavior and job performance deteriorated after the 
incidents in which he was assaulted.  Under 38 C.F.R. § 
3.304(f)(3), evidence of behavior changes following the 
claimed in-service assault may constitute credible supporting 
evidence of the stressor.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to, a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

In light of this provision, the Board finds that the 
veteran's complete service personnel records should be 
obtained from his period of active service and his subsequent 
service in the Army National Guard, including any 
disciplinary proceedings, as they may be pertinent to the 
appeal.  In addition, given the evidence of record, the Board 
finds that a VA medical examination is necessary in order to 
clarify the nature and etiology of any current psychiatric 
disorder.  See 38 C.F.R. § 3.159 (c)(4) (2007) 

Bilateral knee disability

The veteran also seeks to reopen a previously denied claim of 
service connection for a bilateral knee disability.  The 
veteran contends that he developed chronic knee pain during 
service as a result of forced 15 mile marches and regular 
running.  He indicated that he complained to his supervisors, 
but was denied medical care.  

In a March 1997 rating decision, the RO denied service 
connection for a bilateral knee disability, noting that the 
veteran's service medical records were entirely negative for 
complaints or findings of knee injuries, complaints, or 
abnormalities, and that the post-service medical evidence did 
not show a chronic right or left knee disability subject to 
service connection.  The veteran did not perfect an appeal of 
the RO's decision.  Thus, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The Board notes that VA has a more limited duty to assist a 
veteran regarding an application to reopen a previously 
denied claim than it does regarding an original claim.  38 
U.S.C.A. § 5103A(f).  Where the veteran puts VA on notice of 
the existence of a specific, particular piece of evidence 
that might constitute new and material evidence to reopen his 
claim, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  

In this case, the veteran has reported that he is in receipt 
of disability benefits from the Social Security 
Administration, including for various orthopedic 
disabilities, apparently including his knees.  Specifically, 
he has indicated that his knee pain began during service and 
thereafter continued to worsen, forcing him to accept 
disability payments from the Social Security Administration.  
Under these circumstances, the Board finds that a remand is 
necessary in order to obtain records from the Social Security 
Administration (SSA), as they may be pertinent to the claims 
on appeal.  See 38 C.F.R. § 3.159(c) (2007) (providing that 
VA has a duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists); see also Voerth v. West, 13 Vet. App. 
117, 121 (1999) ("Included in this duty [to assist] is the 
responsibility of VA to obtain any relevant records from the 
... (SSA).").

Finally, as discussed above, a review of the record indicates 
that in May 2004, the RO provided the veteran with a letter 
for the purpose of satisfying the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Since that 
time, however, the Court has issued a decision imposing 
additional notification requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award).  The RO 
has not yet issued a letter complying with these additional 
requirements.  This should be corrected on remand.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request a complete copy of the veteran's 
service personnel file from his period of 
active duty, as well as his complete 
service medical and personnel records 
from his subsequent period of service in 
the Army National Guard.  

3.  The RO should contact SSA and obtain 
a copy of any disability determination 
pertaining to the veteran, as well as any 
medical records used in reaching such 
determination regarding disability 
benefits.

4.  After obtaining any necessary 
details, the RO should assist the veteran 
in obtaining evidence to corroborate his 
claimed stressors, including the incident 
in which he claims that in March 1976, he 
witnessed the attempted murder of a close 
friend and thereafter was a witness in 
the September and October 1976 trial by 
court-martial at Fort Knox, Kentucky.

5.  Upon completion of the foregoing 
development, the RO must review the file 
and make a specific determination as to 
which, if any, of the veteran's claimed 
stressors have been corroborated by 
credible supporting evidence.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purposes of determining the nature 
and etiology of any current psychiatric 
disability.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  
Additionally, the RO must provide the 
examiner a summary of the corroborated 
stressors, if any.  

The examiner should be asked whether a 
current diagnosis of PTSD is appropriate, 
and, if so, whether that diagnosis may be 
etiologically related to any corroborated 
stressor delineated by the RO.  

Alternatively, the examiner should be 
asked to review the record and provide an 
opinion as to whether there is any 
evidence of behavior changes in service 
after the personal assaults claimed by 
the veteran which provide corroborative 
evidence that the claimed in-service 
personal assault(s) actually occurred.  
Evidence of behavior changes may include 
deterioration in work performance; 
substance abuse; episodes of  depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

If the VA examiner concludes that there 
is evidence of behavior changes in 
service sufficient to corroborate the 
claimed personal assault(s), he or she 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has PTSD as a result of 
those claimed assault(s).  

Should the examiner determine that a 
diagnosis of any other psychiatric 
disability is appropriate, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any such psychiatric disability 
is causally related to the veteran's 
active service or any incident therein.  

7.  After the development requested above 
has been completed, the RO should again  
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the  
case and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


